Title: To James Madison from Thomas Jefferson, 21 July 1793
From: Jefferson, Thomas
To: Madison, James


July 21. 93.
I wrote you on the 14th. since which I have no letter from you. It appears that two considerable engagements took place between France & the combined armies on the 1st. & 8th. of May. In the former the French have had rather the worst of it, as may be concluded by their loss of cannon & loss of ground. In the latter they have had rather the best: as is proved by their remaining on the ground, & their throwing relief into Condé which had been the object of both battles. The French attacked in both. They have sent commissioners to England to sound for peace. Genl. Felix Wimpfen is one. There is a strong belief that the bankruptcies & demolition of manufactures through the three kingdoms, will induce the English to accede to peace. E. R. is returned. The affair of the loan has been kept suspended, & is now submitted to him. He brings very flattering information of the loyalty of the people of Virginia to the general government, & thinks the whole indisposition there is directed against the Secretary of the Treasury personally, not against his measures. On the whole he has quieted uneasiness here. I have never been able to get a sight of Billy till yesterday. He has promised to bring me the bill of your ploughs which shall be paid. Adieu. Your’s affectionately.
